332 F.2d 372
Carolyn D. MOORE, Administratrix of the Estate of Phillip P. Morello, Deceased, Appellant,v.UNITED STATES of America, Defendant and Third-Party Plaintiff,v.Jay ASTER, Individually and t/a Wingate Construction Company, Third-Party Defendant, Cross-Claimant and Cross-Claim Defendant, andPhiladelphia Electric Company, Third-Party Defendant, Cross-Claimant and Cross-Claim Defendant, andRussell W. Morello and Anthony Morello, Individually and as Partners Trading as Russell W. Morello Excavating and Paving Contractor, Third-Party Defendant, Cross-Claimant and Cross-Claim Defendant.
No. 14491.
United States Court of Appeals Third Circuit.
Argued May 4, 1964.
Decided June 8, 1964.

Appeal from the United States District Court for the Eastern District of Pennsylvania, D.C., 217 F. Supp. 289; Francis L. Van Dusen, Judge.


1
Elwood S. Levy, Philadelphia, Pa., for appellant.


2
Isaac S. Garb, Asst. U. S. Atty., Philadelphia, Pa., for United States (Drew J. T. O'Keefe, U. S. Atty., Philadelphia, Pa., on the brief).


3
James J. McCabe, Jr., Philadelphia, Pa. (Duane, Morris & Heckscher, Richard Rosenbleeth, Steinberg, Richman, Price & Steinbrook, Philadelphia, Pa., on the brief), for third-party defendant Jay Aster, Individually and t/a Wingate Const. Co.


4
Daniel J. Ryan, Philadelphia, Pa. (La-Brum & Doak, William F. Fox, Philadelphia, Pa., on the brief), for Russell W. and Anthony Morello.


5
Before McLAUGHLIN and STALEY, Circuit Judges, and LEAHY, District Judge.


6
PER CURIAM.


7
This case was tried to the court. Our own examination of the trial record shows substantial affirmative evidence in support of the district court's finding as a trier of the fact that plaintiff's decedent was guilty of contributory negligence which was a juridical cause of his death. Appellant's other points are without merit.


8
The judgment of the district court will be affirmed.